Citation Nr: 1724221	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  12-01 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with alcohol dependence in early remission, to include entitlement to a total disability rating for compensation due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


INTRODUCTION

The Veteran served honorably from August 1969 to April 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection for PTSD with alcohol dependency rated 10 percent disabling, effective September 10, 2008.  In December 2015, the Board remanded this case for further development. In May 2016, a rating decision increased the rating for PTSD to 50 percent effective September 10, 2008. 

Where a claimant, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU. Rice v. Shinseki, 22 Vet. App. 447 (2009). 


FINDINGS OF FACT

1.  Prior to August 15, 2015, the Veteran's PTSD has not been productive of more than occupational and social impact with reduced reliability and productivity due to such symptoms as flattened affect; disturbances of motivation; difficulty in maintaining social relationships; difficulty in adapting to stressful circumstances; nightmares; intrusive thoughts; chronic sleep impairment; anxiety; irritability; exaggerated startle response, and hypervigilance. 

2.  As of August 15, 2015, the Veteran's PTSD has not been productive of more than occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability); spatial disorientation; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.

3.  At no time during the period on appeal did the Veteran's PTSD symptoms manifest complete social and occupational impairment.

4.  As of August 15, 2015, but not earlier, the Veteran's service-connected PTSD was of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to August 15, 2015, the criteria for a disability rating in excess of 50 percent for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2016).

2.  As of August 15, 2015, the criteria for a disability rating of 70 percent, but no higher, for service-connected PTSD, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, and 4.130, Diagnostic Code 9411 (2016).

3.  The schedular criteria are met for assignment of a TDIU for the period beginning August 15, 2015; TDIU is not warranted for any earlier period.  38 U.S.C.A. §§1155, 510, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. The RO has provided the Veteran with content-complying VCAA notice for the claim of service connection by a letter in October 2008. Where, as here, service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103 (a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled. Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision does not trigger additional 38 U.S.C.A. § 5103 (a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103 (a) and § 3.159(b)(1) is no longer applicable in the claim for a higher rating for PTSD, to include TDIU, following the initial grant of service connection. Dunlap v. Nicholson, 21 Vet. App. 112, 116-117   (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist the claimant, the RO has obtained the Veteran's service records and VA treatment records. He has not identified any other records (such as private treatment records) pertinent to the issues on appeal that remain outstanding. He was afforded a VA compensation examination to comply with the December 2015 remand instructions. The instructions were to obtain all of the Veteran's VA treatment records relating to care for his PTSD between April 2010 and February 2011 and from July 2015 to the present that have not been associated with the record, including records from the Birmingham Alabama VA Medical Center and Anniston/Oxford Community Based Outpatient Clinic. The remand also instructed for a retrospective VA psychiatric opinion to assess the severity of the Veteran's PTSD between April 2010 and March 2015. The VA examiner was instructed to discuss the functional impact of the Veteran's PTSD between April 2010 and March 2015, including his level of occupational and social impairment. The opinion provider was instructed to reconcile, to the extent, possible, the apparent discrepancies between the severity of the Veteran's PTSD reflected in his noted symptoms versus his Global Assessment of Functioning scale (GAF) scores assigned during this period (when the Veteran was regularly assigned a GAF score of 35). The opinion provider was to consider and discuss as necessary whether there are any distinct periods when the Veteran's PTSD symptomatology improved and/or worsened, and provide a rationale for all opinions.

As the examination reports that contain the Veteran's medical history and pertinent clinical findings sufficient to evaluate the disabilities under governing rating criteria have been secured, the Board finds them adequate to decide the claims. See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). The Veteran had the opportunity to testify at a hearing but he declined a hearing. As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran is required to comply with the duty to assist.

Legal Criteria, Factual Background, and Analysis

A. PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. 

When an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim. Fenderson v. West, 12 Vet. App. 119 (1999). Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD is rated under 38 C.F.R. § 4.130, Code 9411. For the period considered in this appeal, the Veteran's PTSD has been rated with an evaluation of 50 percent. 

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. Id.

The maximum (100 percent) rating is warranted for: total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self and others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. Id.

The GAF scale reflected the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DSM-IV at 32. GAF scores ranging from 51 to 60 reflected moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Scores ranging from 41 to 50 reflected serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflected some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas such as work or school, family relations, judgment, thinking, or mood. Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination. It is the responsibility of the rating specialist to interpret reports of examinations in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2. When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004). Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

Effective August 4, 2014, VA amended the portion of the Rating Schedule dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM-IV and replace them with references to the updated Fifth Edition (DSM-5). See 79 Fed. Reg. 149, 45094. The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the Agency of Original Jurisdiction on or after August 4, 2014. Id.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014. See 80 Fed. Reg. 53, 14308  (March 19, 2015). The RO certified the Veteran's appeal to the Board in July 2016; therefore, the claim is governed by DSM-5. However, the amended regulations made no change to the symptomatology assigned to each of the disability ratings provided for in the General Rating Formula for Mental Disorders. 

The Board notes that the use of the GAF scale has been abandoned in the DSM-5 because of, among other reasons, "its conceptual lack of clarity" and "questionable psychometrics in routine practice." See Diagnostic and Statistical Manual for Mental Disorders, Fifth edition, p. 16 (2013). However, DSM-IV was in use during portions of the appeal period when relevant medical entries of record were made. Therefore, the GAF scores assigned remain relevant for consideration in this appeal.

The Board also notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal. Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Hence, the Board will summarize the evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

The VA treatment records indicate that in April 2009 the Veteran had a positive depression screen based on a Personal Health Questionnaire (PHQ). His score was 11 which was suggestive of moderate depression. The Veteran related that he had little interest or pleasure in doing things more than half the days and feeling down, depressed, trouble sleeping, feeling tired or having little energy, poor appetite or overeating, feeling bad about himself, trouble concentrating, moving and speaking slowly that was noticeable to others or being fidgety, and thoughts that he would be better off dead or hurting himself in some way for several days. The Veteran stated that he found it very difficult to work, take care of things at home or get along with other people. He denied having suicidal thoughts. 

In a June 2009 VA examination, the Veteran was noted as having had occasional social relationships and his leisure activities included watching television. His psychosocial functional status was impaired, his mood was good, his affect was normal, and his attention was easily distracted. The Veteran was neatly groomed, his speech was unremarkable, and he was intact to person, time and place. The VA examiner reported that the Veteran understood the outcome of his behavior, his impulse control was good, and his memory was normal. His PTSD symptoms were recurrent and intrusive distressing recollections of events including images, thoughts and perceptions. The Veteran had difficulty falling or staying asleep. His sleep impairment interfered with his daily activities as he obtained about four hours of sleep per night. The VA examiner noted that the Veteran had no hallucinations, inappropriate behavior, ritualistic behavior, panic attacks or homicidal or suicidal thoughts. The VA examiner determined that the Veteran had no occupational impairment because he was employed. 

August 2009 VA records show that the Veteran slept poorly due to nightmares about his service. The Veteran denied any harmful ideation, plan or intent. He was withdrawn and avoided people. The psychiatrist's impression was that the Veteran had anxiety not otherwise specified and ruled out PTSD. The Veteran had a GAF score of 35.

In October 2009, the Veteran reported that he had problems sleeping due to having nightmares. He stated that the medication he was placed on helped some, but the Veteran reported having intrusive thoughts about his combat experiences in Vietnam. A review of his symptoms noted depression, nightmares, feelings of guilt about the war, low energy levels, low concentration, he often could not focus, and did not have a good appetite. He had some interest in fishing and watching sports. The Veteran did not feel helpless, but hopeless at times. He did not have suicidal or homicidal ideation, nor did he have prior suicide attempts or homicide attempts. The Veteran was comfortable and cooperative with good eye contact. His speech was clear, coherent, appropriate, and goal directed. His mood appeared somewhat anxious and his affect was congruent. There was no evidence of any overt lethal ideation, overt paranoia or delusions. There is no evidence of any perceptual abnormalities in terms of auditory or visual hallucinations. The Veteran was cognitively intact, he was oriented to person, time and place, and his insight and judgement were fair. He had a GAF score of 65.

In November 2009, the Veteran's mood was reported as mildly anxious and his affect was restricted. He complained about having difficulty sleeping and having intrusive thoughts about Vietnam. The Veteran reported that he experienced major anxiety when he thinks about his time in Vietnam. In December 2009, the Veteran's mood was reported as anxious and his affect was restricted. The Veteran reported feeling "down," and continued to have intrusive thoughts. He had poor concentration, and reported having no hobbies and spending a great deal of time focusing on negative thoughts. The Veteran denied having any harmful ideation.

In January 2010, the Veteran's mood was noted as dysphoric and his affect restricted. He reported that he had problems since returning from Vietnam. He reported using alcohol to try to forget experiences and help with sleep. The Veteran says he still had vivid memories of Vietnam and felt guilty about some things that he did. The current war in Iraq caused memories to become more intrusive. The Veteran was compliant with his medications, but he did not see a benefit yet. He reported that he could not relax and felt down most days. The Veteran had a very depressed mood and flat affect. He was oriented on all spheres, and cognitively intact. He stated that he felt hopeless most of the time, but denied any harmful ideation or intent.  He had a GAF score of 50.

A February 2010 medical treatment report indicated the Veteran's responses showed moderate to severe symptoms of PTSD. His symptoms appeared to become more problematic as he committed to sobriety. The Veteran indicated some suicidal ideation in the past. He appeared to be at moderate risk. 

In March 2010, the Veteran's mood was dysphoric and his affect restricted. He had intrusive thoughts about Vietnam. He reported that he continued to be employed at the time and that he was spending more time with his sister who lived near him. The Veteran continued to deny having any direct desire to harm himself.

In an April 2010 VA examination, the Veteran reported feeling depressed when he sat around by himself thinking he was wasting his life and had nothing to look forward to. He reported no interest or enthusiasm. The Veteran had no current dating relationships. He had a lady friend that he saw once a month and they got together for drinks and dinner. The Veteran had one friend from high school who used to stop by "every so often," but the friend drank a lot and stopped by less often since noticing the Veteran cut back. The Veteran stated that he has no hobbies except watching TV and sitting outside watching the neighbors. He stated, "just sit around by myself." He cut grass and handled minor home maintenance. The Veteran's psychosocial functions were noted as mildly impaired. 

The Veteran had a clean appearance, his psychomotor activity was unremarkable and his speech was soft or whispered. His attitude toward the VA examiner was cooperative, friendly and attentive. The Veteran's affect was appropriate, constricted and his mood was anxious. He was oriented to person, time and place. His thought process and content were noted as unremarkable. The Veteran had no delusions or hallucinations, he understood the outcome of behavior, and he understood that he had a problem. The Veteran did not exhibit inappropriate or obsessive/ritualistic behavior. He had no homicidal or suicidal thoughts. The VA examiner noted that his memory was mildly impaired. He had no history of suicide attempts or history of violence, but did experience irritability or outbursts of anger. He stated that he does not sleep without medication and denies any nightmares in the past several years. The Veteran had mild impairment of remote, recent and immediate memory. 

The Veteran described chronic social isolation and lack of recreational involvement. He has always worked in isolated capacities since Vietnam. The Veteran reported that he was employed full time as a janitor in a factory for the prior five years. He reported working as a janitor and night watchman for the same company for nearly 20 years but lost his job due to his drinking. He was unemployed for about 10 years and was supported by his brother and sister. He started working again in janitorial capacities in 1999. He had been in the current job for the past seven years. He preferred to work alone because he "can't stand to be around people." The Veteran had a supportive and understanding supervisor and reported good work functioning. The VA examiner noted that the Veteran exhibited PTSD symptoms that are mild and fairly transient.

Treatment records from April 2010, June 2010 and July 2010 report the Veteran's mood as dysphoric and his affect as restricted. The Veteran continued to report intrusive thoughts. In April 2010 he had been isolating himself from others in his home. The Veteran became anxious while discussing his experiences. In June 2010, the Veteran quit drinking and smoking. He stated that he had intrusive thoughts about Vietnam, and that his anxiety level was very high. The Veteran reported having issues related to anger and low frustration tolerance. He reported that he avoids people most of the time due to the anxiety and stress he feels when he is around others. He reported having difficulty getting along with others on his job. In July 2010, his intrusive thoughts continued, he reported sleeping poorly as well as having an increased startle response. The Veteran reported that he has started to drink alcohol again and distanced himself from others on purpose. 

In September 2010 treatment notes, the Veteran's mood was anxious and his affect was restricted. He reported having poor sleep, intrusive thoughts and anxiety much of the time. The Veteran reported isolating himself from others much of the time. He had nightmares related to his military experience, flashbacks, and a low frustration tolerance. He had no harmful ideation, plan or intent. 

In October 2010, the Veteran's mood was dysphoric and his affect remained restricted. He continued to have poor sleep, intrusive thoughts about Vietnam due to time spent alone at home recovering from his surgeries. He stated that he does talk to his sister on the phone and she came by sometimes but not every day. He denied having any harmful ideation, plan or intent. The Veteran's assessment was PTSD with increased symptoms of anxiety and stress.

Treatment records from November and December 2010 and January 2011 report the Veteran's mood as anxious, dysphoric and anxious. His affect remained restricted. In November 2010, the Veteran reported increased anxiety, intrusive thoughts and difficulty sleeping. He stated "since I have not been able to work, I think about Vietnam a lot more." In December 2010's treatment, he reported having stress related to his physical condition. He stated that he had been unable to work due to his medical procedures and his concerns regarding his health. He reported waking several times a night. He endorsed intrusive thoughts about Vietnam. In January 2011 treatment reports, the Veteran reported poor sleep, nightmares and intrusive thoughts about Vietnam. He reported being isolated from others.  The Veteran denied having any harmful ideation, plan or intent when asked directly in November and December 2010 or January 2011.

In a December 2010 SSA assessment, the Veteran was noted as having depression, probably related to PTSD issues, anxiety, and recurrent and intrusive recollections of a traumatic experience which are a source of marked distress. The provider noted that a medically determinable impairment was present to include PTSD in combat which markedly restricted his daily activities and maintaining social functioning.  He also noted that the Veteran had a moderate degree of limitation in maintaining concentration, persistence or page.  The provider opined that the Veteran may be markedly impaired due to his mental condition alone. (See Medical treatment records - furnished by SSA, December 2010.)

In February 2011 treatment records, the Veteran reported that he feels "down a lot," and continued to have intrusive thoughts about Vietnam, and nightmares. The assessment noted that he currently experienced increased symptoms of PTSD. 

March 2011, April 2011, June 2011 and July 2011 treatment records noted dysphoric mood and restricted affect. He reported poor sleep and intrusive thoughts. In March 2011, he had nightmares, flashbacks and a low frustration tolerance. The Veteran was noted as having anxiety and social isolation. In June 2011, he continued to feel limited due to his poor health and his problems with intrusive thoughts about Vietnam. A depression screening was performed and the Veteran was positive for depression and his depression was suggestive of moderately severe depression. In July 2011 he reported nightmares, intrusive thoughts and pain in his leg.

In August 2011, the Veteran's mood was anxious and his affect restricted. He continued to report having nightmares and intrusive thoughts. He continued to deny any harmful ideation, plan or intent when asked directly. His September 2011 treatment reported the same mood, affect and nightmares. 

In November and December 2011, the Veteran's mood was very anxious and his affect remained restricted. The Veteran continued to have nightmares and flashbacks. In November 2011, he was noted as having a low frustration tolerance. He had anxiety and social isolation. He had no harmful ideation, plan or intent. In December 2011, the Veteran reported he had been more depressed lately.

In February 2012, the Veteran's mood was anxious and his affect restricted. The Veteran was still experiencing nightmares, and he expressed that he was more depressed lately. He continued to have intrusive thoughts about his time in combat. He had no harmful ideation, plan or intent. In February 2012, the Veteran stated that he was "pulling guard duty." He has been staying with his sister a lot, even though he preferred to be alone. He had a friend who would get him out of the house from time to time. He continued to deny a harmful ideation, plan or intent. 

In March 2012, April 2012 and June of 2012, the Veteran's mood was dysphoric and his affect was restricted. He reported having nightmares, difficulty sleeping and isolating from others. The Veteran denied having any harmful ideation, plan or intent when asked directly. In March 2012, the Veteran reported having increased difficulty with his memory. He spent time with his sister, and that it helped some. He reported having difficulty with chronic pain. In June 2012, a depression screening was performed. He had a positive screen for depression. 

In July 2012 and September 2012, the Veteran's treatment records show a continued dysphoric mood and a restricted affect. He had nightmares and isolated himself. In July 2012 he reported having very low energy levels. His depression screening score was suggestive of moderate depression. During a suicide risk screening he was asked if he had thoughts of taking his life, he responded "yes" and that he had these thoughts off and on at different times. The Veteran continued to deny having any harmful ideation, plan or intent when asked directly. 

In October 2012, the Veteran's mood was anxious and his affect restricted. He reported poor sleep due to nightmares. He reported that his intrusive thoughts increased.  In December 2012, the Veteran's treatment records indicated that his mood was dysphoric and his affect was restricted. The Veteran had poor sleep because of nightmares, flashbacks, and a low frustration tolerance. The report noted that he had anxiety and social isolation. He reported that he was "pulling guard duty," and staying with his sister a lot, even though he preferred to be alone. He became forgetful at times and failed to order his medication. The Veteran reported very poor concentration and feeling "rundown a lot." He denied harmful ideation, plan or intent.

In February 2013 and April 2013 treatment records, the Veteran's mood was reported as anxious and his affect restricted. He reported having nightmares and intrusive thoughts since he spent more time at home instead of his sister's house. In April 2013 treatment records, the Veteran also reported low frustration tolerance 
The Veteran denied having any harmful ideation, plan or intent when asked directly. The Veteran stated that he was still "pulling guard duty." In April 2013, he reported that he had been staying with his sister a lot, even though he preferred to be alone. He had a friend who would get him out of the house from time to time. He reported being forgetful at times and having failed to take his medication. The Veteran's mental status examination noted the Veteran was neatly groomed, and his speech was at a regular rate and normal tone. His thought process was goal oriented, his associations were normal, and he had good recent and remote memory. The Veteran was depressed with a congruent mood. He was alert and oriented to person, time, place and situation. The Veteran's language was appropriate and his attention and concentration were found to be of appropriate intensity and duration. 
 
In June 2013, July 2013 and October 2013 treatment records, the Veteran's mood was anxious and his affect was restricted. He continued to have difficulty sleeping. In October 2013, the Veteran reported being isolative and was engaging in obsessive compulsive behavior. The Veteran reported flashbacks and a low frustration tolerance. He needed medication to maintain himself, and he reported still "pulling guard duty." The Veteran reported that he was staying with his sister a lot, even though he preferred to be alone. He stated that he had a friend who would get him out of the house from time to time. He denied harmful ideation, plan or intent. He had been forgetful at times and failed to take his medication. A mental status examination reported the Veteran's appearance as neatly groomed. His speech was a regular rate with a normal tone. He was goal oriented, had normal associations, a good recent and remote memory, and a depressed mood/affect. The Veteran was alert and oriented to person, time, place and situation. His language use and diction were appropriate. The Veteran's concentration was of appropriate intensity and duration.

In December 2013, the Veteran's mood was dysphoric and his affect was restricted. His sleep improved slightly due to a change in medication. His intrusive thoughts continued. The Veteran denied having any harmful ideation, plan or intent when asked directly. 

In April, May, July and August 2014, the Veteran's appearance was noted as appropriate. He was alert and oriented to time, place, person and situation. The Veteran had a cooperative behavior/demeanor/attitude. His mood was dysphoric and anxious and his affect was mood congruent. He did not report any perceptual disturbances. In April and May 2014, the Veteran reported having flashbacks, intrusive thoughts and recurring dreams about combat in Vietnam. In July 2014, the Veteran reported poor sleep at times, having hypervigilance due to memories from the past and having difficulty with anxiety when in social settings. The Veteran denied having any harmful ideation, plan or intent when asked directly. He had a positive depression screening. He felt that he had little interest or pleasure in doing things more than half the days and felt down, depressed or hopeless for several days. 

In October 2014 treatment records, the Veteran had nightmares, flashbacks and low frustration tolerance. He had anxiety and social isolation and slept poorly because of the nightmares. He has no harmful ideation, plan or intent. He had been staying with his sister a lot, even though he preferred to be alone. His friend would get him out of the house from time to time. He denied harmful ideation, plan or intent. He had become forgetful at times and failed to take his medication. Without the medication, the Veteran reported that he would jump up and down throughout the night, and he was awakened by bad dreams. A mental status examination noted that he appeared neatly groomed. His speech was at a regular rate and normal tone. The Veteran had a goal oriented thought process; he had normal confluence in his associations, and had a good recent and remote memory. The Veteran's mood was depressed and his affect was congruent with his mood. He was alert and oriented to person, time, place and situation. He had appropriate use and diction for language and he had an appropriate intensity and duration for his attention and concentration. 

In November 2014, the Veteran was alert to time, place, person and situation. His mood was anxious and his affect was mood congruent. He was cooperative and did not note or report perceptual disturbances. He reported intrusive thoughts and poor sleep. The Veteran denied having any harmful ideation, plan or intent.

In December 2014 and February 2015, the Veteran appeared appropriately dressed, he was alert and oriented to time, place, person and situation. His behavior/demeanor and attitude was cooperative. The Veteran's mood was dysphoric and his affect was mood congruent. He reported no perceptual disturbances. The Veteran reported trouble sleeping, and having nightmares. He reported a great deal of social anxiety. The Veteran reported self-isolative behavior. 

In the March 2015 VA examination, the Veteran's alcohol use disorder was in partial remission as he significantly reduced alcohol use since around 2010. The Veteran had occupational and social impairment with reduced reliability and productivity. The Veteran's sister or a friend brought him food. He had no interest in activities outside the house. The Veteran satisfied all the criteria for PTSD under DSM-5. His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships. He took medication for sleep without which he would toss and turn and have nightmares. He did not keep a regular sleep schedule. The Veteran did not have anxiety or panic attacks but worried about his finances. He had problems with depression, but managed fairly well with medication. He had frequent nightmares when he took naps during the daytime and tried to manage intrusive thoughts through avoidance. The VA examiner noted that the Veteran's PTSD symptoms appeared to be moderate in severity. 

The Veteran's treatment records for April 2015 and May 2015 noted his appearance as appropriately dressed, alert and oriented to time, place, person and situation. His behavior/demeanor/attitude was cooperative. The Veteran's mood was anxious and his affect was mood congruent. He reported poor sleep at times and continued to have intrusive thoughts about Vietnam. The Veteran denied having any harmful ideation, plan or intent when asked directly. 

In July 2015 treatment records, the Veteran was appropriately dressed. He was alert and oriented to time, place, person and situation. His demeanor was cooperative, and he did not report any perceptual disturbances. The Veteran's mood was dysphoric and his affect congruent. He stated that he had more anxiety in the past month and reported having difficulty with memory. He denied having any harmful ideation, plan or intent when asked directly. The Veteran had a negative screen for depression. 

Upon examination in August 2015, the Veteran had help from a sister who would take him to appointments and helped to take care of him. He had a friend who came by "every so often" to check on him. He was not interested in leaving his house. The Veteran satisfied all the criteria for PTSD under DSM-5. His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss such as forgetting names, directions or recent events, disturbances of motivation and mood. He had adequate grooming and hygiene, had clear and coherent speech with no signs of distorted thoughts or perceptions. He was polite and cooperative with a slightly constricted affect. The Veteran reported that his mood was "not too good," and that he often felt "down and out." He related that he rarely went out in public and felt others were staring at him. He slept an average of four hours a day with medication and noted that he was prone to have upsetting memories of Vietnam experiences and at night and upsetting Vietnam related dreams. The Veteran endorsed having short-term memory problems. He related that his sister helped him to pay bills because he was prone not to keep due dates or he thought he may have already paid them when he had not. Sometimes he put clothes in the washer and would forget to take them out. His energy and motivation were low. 

In additional treatment records in August 2015, the Veteran was noted as having appropriate dress, alert and oriented to time, place, person and situation. His behavior/demeanor was cooperative. The Veteran was dysphoric and his mood congruent. He did not report or note perceptual disturbances. The Veteran reported that he had difficulty sleeping and with social anxiety every day. The Veteran did not have suicidal thoughts and had no drug use. 

In August 2015, a letter was submitted on the Veteran's behalf by his psychiatrist and a social worker. The letter reported that the Veteran had been diagnosed with PTSD and was compliant with his treatment plan. The letter described the Veteran as having marked difficulty with his short term memory functioning and with his ability to function in a vocational setting due to the debilitating symptoms of PTSD. His PTSD symptoms included low mood, poor memory and low frustration tolerance. He had major difficulty with sleep over an extended period of time that prevented him from even seeking employment, and that it was doubtful that the Veteran would be able to sustain meaningful employment of any kind.

In October 2015, the Veteran's appearance was noted as appropriate, he was alert and oriented to time, place, person and situation. His behavior/demeanor/attitude was cooperative, his mood was dysphoric and his affect was mood congruent. He did not note or report any perceptual disturbances. 

In a December 2015 review of the Veteran's records, the VA opinion provider diagnosed the Veteran as having PTSD with depressive features and with a history of alcohol and marijuana abuse. The Veteran's occupational and social impairment with reduced reliability and productivity remained from his last examination as did his social/marital and family history. He had seen a social worker three times and had seen a psychiatrist once since his VA examination in August 2015. He continued his mental health medication and had not had psychiatric hospitalizations and or suicide attempts since the last exam. He continued to meet the criteria for PTSD under DSM-5. The Veteran was alert and oriented, and his speech was clear and coherent. He had intermittent passive suicidal ideation which occurred when he was experiencing severe pain in his legs. He had no current suicidal ideation, plan or intent and denied homicidal ideation. He had no auditory or visual hallucinations and continued to have short term memory problems. The Veteran had fair attention/concentration and average insight/judgment. He also had average-fair impulse control and isolated himself to avoid altercations. His symptoms included, fragmented sleep, having nightmares, reduced energy, a fair appetite, chronic feelings of depression so that he did not have the motivation to leave his home, and had chronic anxiety. He rarely went out because he felt as if people were staring at him. The VA opinion provider reported that he had chronic PTSD which appeared moderately severe.

In an addendum to the December 2015 VA examination (received May 2016 and herein referred to as the May 2016 VA addendum), the VA opinion provider was asked to discuss the functional impact of the Veteran's PTSD between April 2010 and March 2015, and to reconcile the apparent discrepancies between the severity of the Veteran's PTSD reflected in his noted symptoms versus his GAF scores assigned during this period when he was regularly assigned a GAF score of 35.

The VA opinion provider noted that the GAF scores of 35 were all given by the same provider (Veteran's psychiatrist). The VA opinion provider observed that the provider had a tendency to give GAF scores at the lower end of the GAF score range. She noted that a GAF score of 35 per DSM-IV notes some impairment in reality testing or communication. For example, speech is illogical at times, obscure or irrelevant or there is a major impairment in several areas such as work or school, family relationship, judgement, thinking, or mood (such as the depressed man avoids friends, neglects family, and is unable to work).

The VA opinion provider reported that a GAF score is an assessment of functioning at the present moment when the Veteran is being seen. Thus, GAF scores should vary over time with the waxing and waning of symptoms and changes in psychosocial stressors. The VA opinion provider stated that it is typical to see variations in the GAF score through the course of treatment. However, the Veteran's psychiatrist assigned the Veteran a GAF score of 35 consistently throughout treatment with no variations. She noted that this raised concerns about the accuracy of the GAF score. The VA opinion provider further noted that the Veteran was assigned a GAF of 35 in 2009 when he was working full time. This is not consistent with the criteria for a GAF rating of 35. 

The VA opinion provider noted the discrepancy between the GAF scores among providers. In August 2009, a psychiatrist gave a GAF score of 35. In October 2009, the social worker gave the Veteran a GAF score of 65. The VA opinion provider noted the 30 point difference in the GAF scores. (The VA opinion provider also stated this was a difference over a period of two days. However, the Board notes that it was almost a two month difference.) She reported that there was no evidence that the Veteran experienced a drastic drop in functioning during this time and raised concerns about the accuracy of the 35 GAF score. The VA opinion provider did not hold the GAF score of 35 as reliable or as a valid piece of medical evidence regarding the Veteran's functional impairments. 

The VA opinion provider noted that in review of the April 2010 VA examination, the Veteran had a GAF of 61 and having mild impairments in functioning. The Veteran's records indicated a gradual increase in symptoms of PTSD and depression of the years which appeared to be related to not working as he had more time to think about events from Vietnam; chronic health problems and pain, and reduction of the use of alcohol and drugs the Veteran was using to self-medicate symptoms. The VA opinion provider reported that at the time of his March 2015 exam, the Veteran's symptoms of PTSD and depression were in the moderate range. She was unable to provide a distinct period of when his functioning worsened from 10 percent to 50 percent as to offer a specific date would resort the VA opinion provider to mere speculation.

The Veteran's sessions with the social worker from 2009 to 2015 focused on processing the Veteran's stressors in detail, discussing the Veteran's coping skills and reviewed cognitive behavioral methods of reducing stress and anxiety. 

He was assigned GAF scores used under the DSM IV rating until August 2014 for his monthly outpatient mental health treatments at the VA. In a July 2009 VA examination (received in December 2015, Tuscaloosa), the Veteran did not meet DSM criteria for a diagnosis of PTSD. His GAF scores during this time included the following: 35 in August 2009; 65 in October 2009; 50 in January 2010 (addendum received in February 2010); 61 in April 2010; 35 in September 2010; 35 in March 2011; 35 in November 2011; 35 in February 2012; 35 in December 2012; 35 in April 2013; 35 in October 2013; 35 in October 2014; 35 in March 2015.

Rating in Excess of 50 Percent Prior to August 15, 2015

The preponderance of the evidence is against a finding of PTSD symptomatology that warrants a rating in excess of 50 percent prior to August 15, 2015. The preponderance of the evidence does not demonstrate that the Veteran's disability picture more closely approximates occupational and social impairment with deficiencies in most areas such as work, relationships, judgment, thinking and mood. The Veteran's PTSD is not consistent with symptoms such as those listed in the criteria for a 70 percent, or higher, disability rating. While noting at the February 2010 treatment records that he had some suicidal ideations in the past, the report noted that he appeared to be at moderate risk and did not recommend that he be placed on VA high risk list at the time. The Veteran denied suicidal ideation in future examinations and during his treatment visits, but suicidal thoughts were noted later.

It was frequently described in the medical record how the Veteran had nightmares and intrusive thoughts about his time in combat in Vietnam. His PTSD symptoms impacted his mood, due to his depression and irritability, and his interaction with others as his anxieties caused social isolation. Further, he experienced some memory and concentration problems, and diminished interest in previously pleasurable activities. He was bothered by flashbacks and intrusive memories which caused sleep impairment. The Veteran made an effort to control his drinking which he used to repress his memories of Vietnam. His symptoms appeared to become more problematic with his sobriety. 

The Board acknowledges the Veteran's symptoms reported in July 2013 and October 2013 as the Veteran engaged in obsessive compulsive behavior by checking and re-checking locked doors. In March 2015, the VA examiner noted the Veteran's PTSD symptoms to be in moderate severity.

The Veteran consistently worked on reducing stress and anxiety during sessions with the social worker. Disturbances of motivation and mood were evident, as described in most examination and treatment reports, where his mood would vary from anxious to dysphoric. Further, with nightmares, problems sleeping, flashbacks and low frustration tolerance, he was shown to have difficulty in the social arena. His work as a night guard and custodian were solitary. While he did isolate, the Veteran maintained a relationship with his sister and some friends. 

Despite his symptoms, the Veteran was typically described as having an appropriate appearance and oriented times four (time, place, person and situation). He also generally displayed speech at a regular rate and normal tone. He had a goal oriented thought process, good recent and remote memory, fair judgment, and fair insight. Further, he did not note or report any perceptual disturbances. One of the most persistent symptoms of the Veteran was a disturbance of mood. He was frequently seen for problems with depression, and took medication for it. 

The Board notes, while the Veteran reported feeling down and frequently received a positive screening for depression, the Veteran did not allege, nor does the competent evidence of record reflect, that his depression was so severe as to affect his ability to function independently, appropriately, and effectively. Thus, his symptoms were not as severe as contemplated by the 70 percent rating criteria for the period prior to August 15, 2015.  Additionally, the competent medical evidence of record primarily described the Veteran's symptoms at their most severe as moderate during this period.  For the foregoing reasons, a disability rating in excess of 50 percent prior to August 15, 2015, is denied.

Rating of 70 percent from August 15, 2015

The Board concludes that for the period beginning August 15, 2015, the record showed that the Veteran's psychiatric symptoms affected his everyday life and his ability to function to a degree that more nearly approximates the criteria for a rating of 70 percent, and no higher; that is, the evidence shows that the psychiatric symptomatology was of such extent, severity, depth, and persistence as to have been productive of occupational and social impairment with reduced reliability and productivity and inability in establishing and maintaining effective work and social relationships. 

As the May 2016 addendum reported, the Veteran's records suggest a gradual increase in symptoms over the years which appeared to be related to not working, his chronic health problems and pain, and his reduced use of alcohol and drugs to self-medicate.  

It is not until August 2015 when the Veteran's symptoms worsened to the point that he appeared to show no interest in leaving his house and did not want to be bothered. A letter submitted on his behalf by his psychiatrist and social worker indicated difficulty in short-term memory functioning and a marked difficulty in the Veteran's ability to function in a vocational setting due to his PTSD. Significantly, the letter stated that it was doubtful that the Veteran would be able to sustain meaningful employment of any kind due to his difficulty with sleep over an extended period of time. 

The Veteran became increasingly concerned about his physical health and chronic pain by December 2015. The VA opinion provider noted that the Veteran had intermittent passive suicidal ideation while he was experiencing severe pain in his legs although he had no current plan or intent. His symptoms worsened to having only fragmented sleep, with nightmares all the time, and chronic feelings of depression. As the Veteran could no longer work and his sister moved to Birmingham, the Veteran had more time to think about his memories of Vietnam and he became more isolative. The Veteran's psychiatrist and social worker re-submitted the letter they wrote on his behalf of his TDIU claim. The Veteran continued to suffer from intrusive thoughts, irritability, depression, anxiety, and inability to sustain social and work relationships. The Veteran's inability to sustain social and work relationships is a criterion for a 70 percent disability rating.  In addition, the Veteran did not want to leave his home and had major difficulty with sleep and social anxiety consistently. Given his limited social interaction, his occupational impairment, irritability and suicidal thoughts, the Board finds the Veteran more nearly approximates the criteria for a 70 percent rating, and no higher, from August 15, 2015.

The Board finds that the evidence fails to demonstrate that the Veteran's PTSD was productive of total occupational and social impairment warranting a 100 percent schedular evaluation at any time during the appeal. The evidence shows that he was able to maintain a relationship with his sister and a friend. Furthermore, his PTSD was not so severe as to manifest in symptoms such as impairment in thought processes or communication, grossly inappropriate behaviors, persistent homicidal or suicidal ideations, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for such things as his own name, names of close relatives, or his occupation, or other symptoms of similar severity or effect indicative of total occupational and social impairment. Consequently, the Board finds that a 100 percent disability rating is not warranted.

B. TDIU

A claim for TDIU, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has a number of service-connected disabilities; however, TDIU is raised in this case as part of the claim for a higher rating for PTSD specifically.  Thus, the question of entitlement to TDIU in the matter before the Board is whether the Veteran has been rendered unemployable due solely to his PTSD.

A TDIU rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  38 C.F.R. § 4.16 (a) further provides that for the purpose of identifying a single 60 percent or 40 percent (for combination to 70 percent) rating, disabilities affecting a single body system, e.g., neuropsychiatric, are considered as one disability.

It is the policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation due to service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a Veteran fails to meet the schedular requirements above, an extraschedular rating is for consideration where the Veteran is nonetheless unemployable due to service connected disability.  Id.; see also Fanning v. Brown, 4 Vet. App. 225 (1993).  The Board may not grant a TDIU on an extraschedular basis in the first instance.  Rather, the matter must be referred to the Director of the Compensation and Pension Service for extraschedular consideration.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator. Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  As such, the focus of the examiner is not on whether the Veteran is unemployable due to his service connected disabilities but the functional impairment caused solely by his service-connected disabilities.

For a Veteran to prevail on a claim for TDIU, the record must reflect some factor that places the Veteran in a different category than other veterans with equal ratings of disability.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The central question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The determination of employability must be made without regard to advancing age or disabilities for which service connection has not been established.  See 38 C.F.R. §§ 3.341(a), 4.16(a); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran described his work history during an August 2015 VA examination.  From June 1999 to October 1999, the Veteran worked as a mechanic until his job came to an end because the division he worked for closed down.  He worked as a customer service representative at an auto store from November 2001 to November 2004.  The Veteran stated that his legs could not endure the constant standing and that the pay "wasn't that great."  He also reported feeling uncomfortable dealing with the public even though his interactions were fairly limited.  From November 2004 to September 2010, the Veteran worked as a custodian and worked mostly by himself.  He reported that he had a hard time walking/climbing stairs but that his supervisor was accommodating and allowed him to work after hours and on weekends to catch up on work tasks.  He was unable to return to work after having surgery to remove a tumor on his colon.

The Veteran's September 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, shows that his highest level of education was one year of high school, and he earned his GED (general educational development) in boot camp.  The TDIU claim also indicates his occupation as a janitor.  The Board notes that in a November 2010 SSA questionnaire, the Veteran stated that he had vocational training as a mechanic.  The Veteran reported that he had not worked full time since September 2010.  In his September 2012 TDIU claim, he claimed that his disabilities of PTSD, diabetes mellitus, neuropathy, right knee and his nonservice-connected colon disability prevented him from securing or following any substantially gainful occupation. In both the September 2012 and July 2015 TDIU claim forms, he noted that he left his last employment because of his service-connected disabilities and was unable to continue his work as a janitor.  (For the sake of clarity, the Board reiterates that the TDIU claim raised in the September 2012 filing is not before the Board at this time, and Board's consideration of TDIU in this case is limited to the impairment due to his service-connected PTSD alone.)

An August 15, 2015, statement from the Veteran's psychiatrist and social worker was submitted in support of the Veteran's TDIU claim.  The letter stated that the Veteran had a marked difficulty in his ability to function in a vocational setting due to the debilitating symptoms of PTSD to include low mood, poor memory, and low frustration tolerance.  The letter also stated that it was doubtful that the Veteran would be able to sustain any meaningful employment of any kind.  His major difficulty with sleep over an extended period of time had prevented him from even seeking employment. 

In September 2015, the Veteran's employer responded to a request for employment information.  The employer noted that the Veteran's ending date of employment was March 2012.  The employer did not note any time lost during the 12 months preceding his last date of employment.

In a December 2015 VA examination, the Veteran reported that when he worked full-time, he worked mostly by himself.  He had difficulty climbing stairs, but his supervisor was accommodating and allowed him to work after hours and on weekends to catch up on work tasks.

TDIU prior to August 15, 2015

The Board finds that the preponderance of the evidence is against a finding that the Veteran has been unemployable due solely to his PTSD prior to August 15, 2015. 

In this decision, discussed above, the Board has increased the PTSD rating from a 50 percent disability to a 70 percent disability effective August 15, 2015.  Thus, for the period prior to August 15, 2015, the threshold service connection requirements for a TDIU rating on a schedular basis are not met by the Veteran's service-connected PTSD.

However, the Board has considered whether the Veteran was rendered unable to secure and follow a substantially gainful occupation due to service-connected PTSD such that referral to the Director of the Compensation and Pension Service for extraschedular consideration may be warranted in this case under 38 C.F.R. § 4.16(b).

While it is clear that the Veteran did have PTSD symptoms prior to August 2015, his PTSD symptoms were not so severe as to prevent the Veteran from being gainfully employed. The Veteran had some difficulty with his short-term memory, low mood, exhibited some low frustration tolerance and continued to have trouble sleeping, but his PTSD symptoms did not prevent him from working during that time.  The Veteran also noted that he had a sympathetic and understanding employer for a period who allowed him to work in isolative jobs and gave him extra time and on weekends to complete his work.  The Veteran was capable of performing isolative jobs and not customer interactive jobs as they would be more stressful, and significant stress would decrease his work efficiency.  Any time lost prior to his surgery was due to company lay-offs, and he was re-hired. 

The Veteran claimed that he had stopped working in September 2010 after a surgery and the physical limitations it caused, not because of his PTSD.  In the December 2010 SSA assessment, the provider noted that the Veteran appeared to be markedly impaired due to his mental condition alone.  The Veteran's claim of when he stopped working is contradicted by the employer's response for information noting that the Veteran continued to work until March 2012.  The SSA provider's opinion was based on the Veteran's GAF scores of 35.  The VA opinion provider in May 2016 noted her criticism of the GAF scores as being unreliable, especially with the Veteran consistently receiving a rating of 35 when the score should be an assessment of the current moment and should, therefore, vary over time.  As the VA opinion provider explained, a GAF score of 35 is a major impairment where the Veteran would not have family relationships, would avoid friends and family, and would not be able to work.  At the time of the SSA assessment in 2010, the Veteran had a relationship with his sister, interacted with a close friend and was still working.

The description of the Veteran's functionality despite his PTSD symptoms shows that his impairment did not preclude him from being productive in both occupational and some social environments.

Based on a detailed review of the records, the Board finds that the Veteran's PTSD alone did not preclude him from substantially gainful employment consistent with his educational background and occupational experience during the period prior to August 15, 2015.  As such, referral to the Director of the Compensation and Pension Service for extraschedular consideration is not warranted in this case under 38 C.F.R. § 4.16(b).

TDIU beginning August 15, 2015

The records indicate that the Veteran's PTSD symptoms showed signs of worsening starting in July 2013.  By this time, the Veteran had stopped working, and a VA examiner noted that his not working had actually contributed to his worsening PTSD symptoms.  By August 15, 2015, as noted in the letter in support of the Veteran's TDIU claim, the Veteran had marked difficulty with his short-term memory functioning.  His anxiety increased as did his self-isolation and chronic depression.  Nightmares and sleep disturbances over an extended period of time also contributed to the Veteran not even seeking employment.  The evidence of record reasonably shows that his PTSD precluded him from securing and maintaining substantially gainful employment as two medical professionals (the Veteran's psychiatrist and social worker) described the limiting effects of the Veteran's PTSD on his ability to work.  The Board finds persuasive the September 2015 and December 2015 statements from these medical professionals.

The May 2016 VA opinion provider did not hold the GAF rating of 35 as reliable or as a valid piece of medical evidence regarding the Veteran's functional impairments and noted only mild impairments in the March 2010 examination records.  By March 2015, she noted that his PTSD symptoms were in the moderate range.  She reported a gradual worsening of the Veteran's PTSD symptoms when he stopped working.  The Board notes that this is not inconsistent with the time frame of the August 2015 letter from the Veteran's psychiatrist and social worker who reported that his PTSD symptoms had worsened to such a degree that he would not be able to maintain substantially gainful employment.

In addition to the Veteran's PTSD, the Veteran's lack of education and training make it difficult for the Veteran to find alternative occupations.  Accordingly, the Board finds that a TDIU rating for the Veteran is warranted as of August 15, 2015.  Thus, TDIU is granted, effective August 15, 2015.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating in excess of 50 percent prior to August 15, 2015, for service-connected PTSD, is denied.

Entitlement to a rating of 70 percent, but no higher, since August 15, 2015, for service-connected PTSD, is granted.

Entitlement to TDIU is granted beginning August 15, 2015, but not prior to that date.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


